UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-50691
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                       RONNIE LYNN MCQUEEN,

                                                Defendant-Appellant.




          Appeal from the United States District Court
                for the Western District of Texas
                         (W-97-CR-020-2)


                          April 21, 1998
Before WISDOM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronnie McQueen pleaded guilty to conspiracy to possess with

intent to distribute somewhat over 300 grams of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1) and 846. Though the sentencing

guidelines prescribed a prison term of 46-57 months, the district

court sentenced McQueen to the mandatory 120-month minimum sentence




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
prescribed by § 841 for certain quantities of methamphetamine.2              On

direct appeal, McQueen argues that his sentence must be vacated

because (1) the “100 grams or more of methamphetamine” that trigger

the statutory minimum sentence refer only to that quantity of pure

methamphetamine, and (2) the district court did not make sufficient

findings as to the purity of the methamphetamine attributable to

him.        McQueen’s argument is persuasive.       We therefore vacate his

sentence        and   remand   the   cause   to   the   district   court    for

resentencing.

           We have held that the “100 grams or more of methamphetamine”

language        of    §   841(b)(1)(A)(viii)      refers    only    to     pure

methamphetamine.3         We have further held that a district court may

impose the statutory minimum sentence only if the government

presents evidence from which it might be reasonably inferred that

the total amount of methamphetamine attributable to a defendant

“had a sufficient percentage of purity so as to contain at least

100 grams of pure methamphetamine.”4

           In the case at bar, the government did not adduce evidence

sufficient to permit the district court to find, by a preponderance

       2
      Section 841(b)(1)(A)(viii) provides that in cases “involving
100 grams or more of methamphetamine, its salts, isomers, and salts
of its isomers or one kilogram or more of a mixture or substance
containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers, [the defendant] shall be
sentenced to a term of imprisonment which may not be less than 10
years or more than life.”
       3
      United States v. Kinder, 946 F.2d 362, 367-68 and n. 2 (5th
Cir. 1991).
           4
       United States v. Myers, No. 94-50423, slip op. at 4 (5th
Cir. March 28, 1995) (unpublished).

                                        2
of the evidence,5 that the methamphetamine attributable to Cruz

contained at least 100 grams of pure methamphetamine.                  The record

merely    demonstrated       that    Cruz     and   his     coconspirators      were

distributing methamphetamine of high quality.                  Without more, we

cannot agree with the government’s contention that the district

court properly inferred that the defendants distributed at least

100 grams of pure methamphetamine.6

     We remand to the district court to permit the government to

present evidence from which it might be reasonably inferred that

the total amount of methamphetamine attributable to McQueen was

sufficiently    pure    as   to     contain   at    least    100   grams   of   pure

methamphetamine.       Only if the government meets its burden may the

district court reimpose the statutory minimum sentence of 120

months.

     VACATED AND REMANDED.




     5
         United States v. Bogusz, 43 F.3d 82, 87 (5th Cir. 1994).
    6
      In fact, the district court incorrectly stated at McQueen’s
sentencing hearing that “purity is not relevant.”

                                         3